BOYCE F. MARTIN, Jr., Circuit Judge,
concurring.
I concur. Given the distinctively separate and complementary roles that the private airline and the airport authority played in carrying out federal regulatory policy, I do not believe that Wagner has shown the requisite state action to maintain a section 1983 claim.
I only write separately to state my strong agreement with the long line of Ninth Circuit cases that have held that a *231search by a private airline employee in accordance with federal regulatory requirements constitutes federal “state action” and that the search must be reasonable within the meaning of the fourth amendment. United States v. Davis, 482 F.2d 893, 904 (9th Cir.1973); United States v. Canada, 527 F.2d 1374, 1377 (9th Cir.1975), cert. denied, 429 U.S. 867, 97 S.Ct. 177, 50 L.Ed.2d 147 (1976); United States v. Henry, 615 F.2d 1223, 1228 (9th Cir.1980); United States v. Walther, 652 F.2d 788, 792 (9th Cir.1981). See also Dobyns v. E-Systems, Inc., 667 F.2d 1219, 1226 (5th Cir.1982). In this case, however, plaintiffs complaint is completely devoid of any allegation of federal action.1 All of his allegations were directed to his section 1983 claim. I therefore concur.

. The main opinion states that Wagner’s complaint fails to state a Bivens claim because he failed “to allege that defendant Myers was a federal employee." I do not believe that Wagner had to allege that Myers was a federal employee. In my view, Wagner only had to allege that Myers was a federal agent of the type discussed in United States v. Davis, 482 F.2d 893 (9th Cir.1973). Because Wagner failed to allege that Myers was a federal agent or federal employee, this distinction does not affect the result in the case.